DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 11,381,845 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim limitations in the instant application are covered by the scope of the claims in the patent application with obvious wording variations as shown in the rejection below, for example see below for at least claim analysis made for claims 1-12.
As per claim 1, Andersson teaches a method for deblocking, the method comprising (claim 1, col. 17 line 19; “a method for deblocking, the method comprising:”): deblocking a block boundary between a first block (B1) and a second block (B2) with the restriction that not more than 5 samples are modified on the B2 side of the block boundary as a result of the deblocking (claim 1, col. 17 lines 20-23; “deblocking a block boundary between a first block (B1) and a second block (B2) with the restriction that not more than 5 samples are modified on the B2 side of the block boundary as a result of the deblocking”); and deblocking a sub-block boundary within the B2 block such that not more than 2 samples on the side of the sub-block boundary within the B2 block that is closest to the block boundary between B1 and B2 are modified by the deblocking (claim 1, col. 17 lines 24-28; “deblocking a sub-block boundary within the B2 block such that not more than 2 samples on the side of the sub-block boundary within the B2 lock that is closest to the block boundary between B1 and B2 are modified by the deblocking”). 
	Claim 2 of the instant application corresponds to claim 2 of U.S Patent No. 11,381,845 B2. 
	Claim 3 of the instant application corresponds to claim 3 of U.S. Patent No. 11,381,845 B2. 
	Claim 4 Andersson teaches wherein the sub-block boundary is separated from the block boundary by 8 samples (claim 1, col. 17 lines 29-30; “the sub-block boundary is separated from the block boundary by 8 samples”). 
	As per claim 5, Andersson teaches prior to performing the deblocking steps, determining that sub-block deblocking is activated, wherein the deblocking steps are performed as a result of determining that sub-block deblocking is activated (claim 1, col.17 lines 31-33; “the method further comprises, prior to performing both of the deblocking steps, determining that the sub-block deblocking is activated, the deblocking steps are performed as a result of determining that sub-block deblocking is activated’).
	As per claim 6, Andersson teaches wherein the determining that sub-blocks deblocking is activated comprises determining that B2 has prediction sub-blocks (claim 1, col. 17 lines 
	Claim 7 of the instant application corresponds to claim 4 in U.S. Patent No. 11,381,845 B2. 
	Claim 8 of the instant application corresponds to claim 5 of U.S. Patent No. 11,381,845 B2. 
	Claim 9 of the instant application corresponds to claim 6 of U.S. Patent No. 11,381,845 B2.
	Claim 10 of the instant application corresponds to claim 7 of U.S. Patent No. 11,381,845 B2. 
	Claim 11 of the instant application corresponds to claim 8 of U.S. Patent No. 11,381,845 B2.
	Claim 12 of the instant application corresponds to claim 9 of U.S. Patent No. 11,381,845 B2. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 recites the limitation "the second set of samples" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kotra et al., (U.S. Pub. No. ) in view of Tsai et al., (U.S. Pub. No. 2021/0344934 A1).
As per claim 1, Kotra teaches a method for deblocking (title), the method comprising: deblocking a block boundary between a first block, (B1) and a second block (B2) (fig. 4 el. coding unit P (401) and coding unit Q (402), fig. 5 el. 501 and 502) with the restriction that not more than 5 samples are modified by on the B2 side of the block boundary as a result of the deblocking (fig. 5 el. 502; [0417], “ the three sample values near to the block edge 504 are modified inside block 502, 5021”); deblocking a sub-block boundary within the B2 block  (fig. 15). Although, Kotra teaches the known concept of deblocking a sub-block boundary (fig. 15), Kotra does not explicitly disclose such that not more than 2 samples on the side of the sub-block boundary within the B2 block that is closest to the boundary between B1 and B2 are modified.
However, Tsai teaches deblocking a sub-block boundary such that not more than 2 samples on the side of the sub-block boundary within the B2 block that closest to the boundary between B1 and B2 are modified ([0031-0032], [0090-0095], fig. 5, fig, 8 Tsai discloses at most M samples on the first boundary are allowed to be filtered by the deblocking process and at most N samples of the second boundary are to be allowed to be filtered… in one example, K is equal to 8 and M is smaller than or equal to 3, and N is smaller than or equal to 3. In another example, K is equal to 8, M is smaller than or equal to 5, and N is smaller than or equal to  2”). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Tsai with Kotra for the benefit to improve video quality by using de-blocking filtering in video/image coding systems utilizing sub-block processing, [0002]. 
	As per claim 2, Kotra (modified by Tsai) as a whole teaches everything as claimed above, see claim 1. In addition, Kotra teaches wherein the deblocking steps are performed in parallel ([0018-0019], “deblocking can be performed in parallel”). 
	As per claim 3, Kotra (modified by Tsai) as a whole teaches everything as claimed above, see claim 1. In addition, Kotra teaches wherein the block boundary is a vertical block boundary (fig. 4, el. 403 “CU boundary”; fig. 5 el. 503) and the sub-block boundary is vertical sub-block boundary (fig. 5 el. 505, fig. 15); or the block boundary is a horizontal block boundary and the sub-block boundary is a horizontal sub-block boundary.
	As per claim 4, Kotra (modified by Tsai) as a whole teaches everything as claimed above, see claim 1. In addition, Kotra teaches wherein the sub-block boundary is separated from the block boundary by 8 samples (fig. 15).
	As per claim 5, Kotra (modified by Tsai) as a whole teaches everything as claimed above, see claim 1. In addition, Kotra teaches prior to performing the deblocking steps, determining that sub-block deblocking is activated, wherein the deblocking steps are performed as a result of determining that the sub-block deblocking is activated (fig. 7, fig. 10-12). 
	As per claim 6, Kotra (modified by Tsai) as a whole teaches everything as claimed above, see claim 5. In addition, Kotra teaches wherein the determining that sub-block deblocking is activated comprises determining that B2 has prediction sub-blocks ([0014], [0140], [0354], [0398] and fig. 4, 15). 	As per claim 7, Kotra (modified by Tsai) as a whole teaches everything as claimed above, see claim 1. In addition, Kotra teaches wherein the sub-block boundary in block B2 is a prediction sub-block boundary ([0135], [0140]). 
	As per claim 8, Kotra (modified by? ) as a whole teaches everything as claimed above, see claim 1. In addition, Kotra teaches  wherein the block boundary between block B1 and block B2 is a transform boundary or prediction boundary ([0010], [0014-0015], [0351], [0388]).
	As per claim 9, Kotra (modified by Tsai) as a whole teaches everything as claimed above, see claim 1. In addition, Kotra teaches wherein deblocking the block boundary comprises modifying a first set of one or more consecutive samples on the B2 side of the block boundary that are position orthogonal to the block boundary (fig. 5), the first set of samples comprises a first sample that is directly adjacent to the boundary (fig. 5; the first three pixels that are modified by filter in coding unit Q); and the deblocking is performed with the restriction that first set of one or more consecutive sample contain no more than the 5 samples (fig. 5; the examiner interprets the first set of  samples as the first 5 consecutive samples in coding unit Q).
	As per claim 10, Kotra (modified by Tsai) as a whole teaches everything as claimed above, see claim 9 . In addition, Kotra teaches wherein the first set of samples consists of the first sample, a second sample, a third sample, a fourth sample, and a fifth sample (fig. 5; the first 5 samples in coding unit Q), and the second sample is directly adjacent to the first sample, the third sample is directly adjacent to the second sample, the fourth sample is directly adjacent the third sample, the fifth sample is directly adjacent the fourth sample (fig. 5; note the first 5 consecutive samples in Coding Unit Q). 
	As per claim 11, Kotra (modified by ?) as a whole teaches everything as claimed above, see claim 9. In addition, Kotra teaches the second set of samples comprises a first sample that is directly adjacent the sub-block boundary (fig. 4-5). Kotra does not explicitly disclose deblocking the sub-block boundary comprises modifying a second set of one or more consecutive samples position orthogonal to the sub-block boundary, and the deblocking of the sub-block boundary is performed with the restriction that second set of one or more consecutive samples contains not more than 2 samples. 
	However, Tsai teaches modifying a second set of the one or more consecutive samples positioned orthogonal to the sub-block boundary ([0031-0032] and ], [0090-0095], fig. 5, fig, 8). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Tsai with Kotra for the benefit to improve video quality by using de-blocking filtering in video/image coding systems utilizing sub-block processing, [0002]. 
	A per claim 12, Kotra (modified by? ) as a whole teaches everything as  claimed above, see claim 1. In addition, Kotra teaches wherein the second set of samples consists of the first sample that is directly adjacent to the sub-block boundary and a second sample directly adjacent to the first sample (fig. 4-5). 
	As per claim 13, which is the corresponding computer program product comprising a non-transitory computer readable medium storing a computer program with the limitations of claim 1, thus the rejection and analysis made for claim 1 also applies here. 
	As per claim 14, which is the corresponding apparatus of the method as recited in claim 1, thus the rejection and analysis made for claim 1 also applies here. In addition, Kotra teaches processing circuitry ([0540-0542] and fig. 1-3, fig. 13); a memory, said memory containing instructions executable by said processing circuitry ([0239-0240], [540-0542] and fig. 13).
	As per claim 15, Kotra (modified by Tsai) as a whole teaches everything as claimed above, see claim 14. In addition, Kotra teaches wherein the apparatus is an encoding apparatus (fig. 1 and fig. 3). 
	As per claim 16, Kotra (modified by Tsai) as a whole teaches everything as claimed above, see claim 14. In addition, Kotra teaches wherein the apparatus is a decoding apparatus (fig. 2 and fig. 3). 
	As per claim 17, which is the corresponding apparatus of the method as recited in claim 5, thus the rejection and analysis made for claim 5 also applies here. 
	As per claim 18, which is the corresponding apparatus of the method as recited in claim 8, thus the rejection and analysis made for claim 8 also applies here. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA PRINCE whose telephone number is (571)270-1821. The examiner can normally be reached Monday-Friday, 6:00 am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA M PRINCE/Primary Examiner, Art Unit 2486